COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Virgina Chizer v. Leonard R. Smith and the Office of the Attorney
                          General of Texas

Appellate case number:    01-12-01031-CV

Trial court case number: 44555

Trial court:              300th District Court of Brazoria County

         On August 29, 2013, appellant, Virginia Chizer, filed a motion to extend the time limit
for filing the appellant’s brief. We dismiss the motion as moot.
        The trial court signed an “Order Confirming Support Arrearage” on October 17, 2012.
Appellant timely appealed from the order. Appellant further filed an affidavit of indigence in the
trial court on December 7, 2012.
       The trial court clerk filed the complete clerk’s record on February 28, 2013. The record
contains appellant’s affidavit of indigence and reflects that no contest was filed to the affidavit.
Therefore, the allegations in the affidavit are deemed true, and appellant is entitled to proceed
without advance payment of costs. See TEX. R. APP. P. 20.1(f).
        On August 1, 2013, the court reporter informed this Court that there is no reporter’s
record in the case. The reporter further indicated, however, that this “is an Attorney General
case,” that the reporter does “not have a record of the proceeding,” and that the Court should
“contact the AG for any record.” In addition, the clerk’s record includes the trial court’s “Order
Confirming Support Arrearage,” stating that a “record of the proceeding was: . . . made by audio
recording.” Therefore, it appears that an audio recording of the hearing on the “Suit for
Modification of Support Order and Motion to Confirm Support Arrearage” exists.
       Accordingly, the Clerk of this Court is ORDERED to make an entry in this Court’s
records that appellant is indigent and is allowed to proceed without advance payment of costs.
See TEX. R. APP. P. 20.1(f), (n).
       We further ORDER the court recorder, court reporter, the trial court clerk, and the
Attorney General’s office to file with this Court, within 20 days of the date of this order and at
no cost to appellant, either an affidavit stating that they are not in possession of the audio
recording or a copy of the audio recording of the hearing in this case along with a certification of
the recording, any exhibits designated by the parties, and certified copies of the logs prepared by
the court recorder under Rule 13.2. See TEX. R. APP. P. 13.2, 20.1(k), 34.6(a)(2).
       Appellant’s brief is ORDERED filed with this Court within 30 days after the date the
audio recording of the hearing is filed. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any,
must be filed within 30 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       Appellant’s motion for an extension of time within which to file her brief is DISMISSED
as moot.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court


Date: September 23, 2013